Judgment of the Supreme Court, Bronx County (Robert Cohen, J.), rendered June 13, 1989, convicting defendant, after a jury trial, of rape in the first degree and four counts of sodomy in the first degree and sentencing him to five concurrent terms of 5 to 15 years, unanimously affirmed.
Defendant raped and sodomized the nine-year-old daughter of his girlfriend during January and June of 1987. Medical evidence established vaginal and anal trauma, which was consistent with penetration by an adult male penis, as well as the presence of rectal and vaginal chlamydia, a sexually transmitted disease.
Viewing the evidence in a light most favorable to the People, defendant’s guilt was proved beyond a reasonable doubt. The evidence was legally sufficient, and the verdict was in accord with the weight of the evidence. (People v Bleakley, 69 NY2d 490.) We find no impropriety in the verdict arising from the jury’s acquittal of defendant of charges relating to three of the days for which the victim claimed sexual attacks. The mere fact of these acquittals does not support any repugnancy claim.
Defendant’s challenges to the prosecutor’s summation are unpreserved as a matter of law because of the absence of objection at trial, requests for curative instructions, or exception taken to curative instructions given and we decline to review in the interest of justice. Concur—Sullivan, J. P., Ross, Asch, Kassal and Smith, JJ.